1.  Applicant's amendment, filed 2/16/2021, is acknowledged.
 
2.  Claims 1-27, 29-31 and 33 are pending.

3.  Claims 7-10, 14-15, 19-20, 24-25, 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 1-6, 11-13, 16-18, 21-23, 26-27, 29-31 are under examination as they read on a method of preventing or decreasing excessive accumulation of fibrous material within the extracellular matrix in injured or damaged tissue of a subject comprising identifying a subject in need thereof, and administering to the subject a polypeptide that binds specifically to integrins αvβ3, comprising: a variant of domain 1 of cell adhesion protein (D1-CD2) having an amino acid sequence of at least about 75% similar to the sequence of wild-type D1-CD2, wherein the polypeptide specifically binds to integrin αvβ3 at βA domain in the region of α2 helix, B-C loop and α2-α3 loop and the species of liver fibrosis, a sequence having substitution of L94N, E95D, K96V, I97C, F98N, D99F, L100A, K101S, and I102R, cross-lined at TEMKQER (SEQ ID No: 1), PEGylated variant.


5.  The specification at [0134] stands objected to under 37 CFR 1.821(d) for failing to provide a sequence identifier for NLKVII sequence.   

6.  The specification stands objected for the following reasons:

(i) it is not clear what specific amino acid the abbreviation of “Gin” and “He”  at page 3 [0013] represent. 

7.  The enablement rejection of claims 1-6, 11-13, 16-18, 21-23, 26-27, 29-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is hereby withdrawn in view of the amendment filed 02/16/2021 to delete the term “preventing.. 


7.  In view of the amendment filed on 02/16/2021, only the following rejections are remained.	

8. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



 
A.	  The recitation “a variant of domain 1 of  cell adhesion protein (D1-CD2) having an amino acid sequence of at least about 75% similar to the sequence of wild-type D1-CD2” in claim 1; “at least one amino acid substitution selected from a group consisting of L94N, E95D, K96V, I97C, F98N, D99F, L100A, K101S, and I102R” in claim 5, “a sequence having substitution of L94N, E95D, K96V, I97C, F98N, D99F, L100A, K101S, and I102R” in claim 6, is indefinite, it is indefinite to compare amino acids between two molecules or to refer to a specific amino acid position of a sequence without structural features for the comparison/reference.  For Example the amino acids number of human CD2 under Genebank accession no. P06729.2 do not correspond to the instant substitution positions/variants claimed in claims 1, 5-6.

        1 msfpckfvas fllifnvssk gavskeitna letwgalgqd inldipsfqm sddiddikwe
       61 ktsdkkkiaq frkeketfke kdtyklfkng tlkikhlktd dqdiykvsiy dtkgknvlek
      121 ifdlkiqerv skpkiswtci nttltcevmn gtdpelnlyq dgkhlklsqr vithkwttsl
      181 sakfkctagn kvskessvep vscpekgldi yliigicggg sllmvfvall vfyitkrkkq
      241 rsrrndeele trahrvatee rgrkphqipa stpqnpatsq hpppppghrs qapshrpppp
      301 ghrvqhqpqk rppapsgtqv hqqkgpplpr prvqpkpphg aaenslspss n



Applicant’s arguments, filed 02/16/2021, have been fully considered, but have not been found convincing.

Since the Applicant has failed to respond to the rejection of record, it appears that applicant has acquiesce to the rejection of record.   The rejection is maintained for the reasons of record.

  
10. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


11.  Claims 1-6, 11-13, 16-18, 21-23, 26-27, 29-31 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint for the same reasons set forth in the previous Office Action mailed 08/13/2020.

Applicant’s arguments, filed 02/16/2021, have been fully considered, but have not been found convincing.

It seems the Applicant is addressing this Written Description rejection “Enablement”.

Applicant argues in conjunction with case law and MPEP citations that the claims are amended to recite the protein is substantially similar/over 90% similar to the sequence of wild-type D1-CD2, wherein the polypeptide specifically binds to integrin αvβ3 at region.  Applicant submits that the disclosure of the three specifies of this genus together with variants shows possession of the claimed invention.  Applicant submits that as recognized by the Examiner, 90% similarity may include some unpredictability.  With the amendment requiring more than 90%similarity, the protein may be designed and function with predictability.  Applicant disclosed the correlation between the function of the protein and the unexpected proteins, which ultimately results in a treatment or embodied  invention.

Applicant further emphasizes that Applicant is not claiming the protein itself in the pending claims.  The skill in this art is undoubtedly high, and one of ordinary skill in the art recognizes the scope from the patent application and claims.  By stating that the protein (1) has at least about 90% similarity to the sequence of wild-type D1-CD2, and (2) that specifically binds to integrin αvβ3 at a specific region, one of ordinary skill I the art easily recognizes the scope of proteins  from the application and covered within the claims.   Enablement is not precluded by the necessity for some experimentation such as routine screening. In re Wands, 858 F.2d 731 (Fed. Cir. 1988).

 “Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921,69 USPQ2d at 1891.  An “invention may be enabled even though it has not been described.:  Id.  Such is the situation here.  While one skilled in the art would have been able to make and use the full scope of claims.  Through rotine experimentation, Applicant dis not describe the claimed invention sufficiently to show they had possession of the claimed genus of integrins αvβ3 binding polypeptides.  See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“inention is, for purposes of the “written description” inquiry, whatever is now claimed”).

The genus of αvβ3 binding polypeptides “at least about 90% similar to the sequence of wild-type D1-CD” which bin to αvβ3.   Sufficient description to show possession of such a genus “may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequences, falling within the scope of the genus or of a recitation of structural features commone to members of the genus, which features constitute a substantial portion of the genus.”  Eli Lilly, 

Applicant describing how to make and test other polypeptide variants within the “a polypeptide that binds specifically to integrins αvβ3,  comprising: a variant of domain 1 of cell adhesion protein (D1-CD2) having an amino acid sequence of at least about 90% similar to the sequence of wild-type D1-CD2” sufficiently to satisfy the enablement requirement.  However, Applicant has not described what variants are correlated with the required binding to αvβ3, and thus have not described which of the polypeptide’s amino acids can be varied and still maintain binding.  Thus, under Lilly and its progeny, their Specification would not have shown possession of a sufficient number of sequences falling within their potentially large genus to establish possession of their claimed genus.  . Cf. Enzo, 323 F.3d at 964, 63 USPQ2d at 1612 (“if the functional characteristic of . . .  binding to [αvβ3] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed” the written description requirement may be met).

Without a correlation between structure and function, the claim does little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119 F.3d at 1568, 46 USPQ2D at 1406 (“definition by function . .  does not suffice to define the genus because it is only an indication of what the genus does, rather than what it is”).
 
Applicant’s arguments not found persuasive because while claims here are directed to methods of using a polypeptides that bind specifically to integrins αvβ3, comprising: a variant of domain 1 of cell adhesion protein (D1-CD2) having an amino acid sequence of at least about 90% similar to the sequence of wild-type D1-CD2, rather than the polypeptides themselves, but the same standard applies with regard to the written description requirement. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):

  Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

In University of Rochester, the "claimed method depend[ed] upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment." Id. ( citation omitted). Similarly here, the claimed methods cannot be practiced without integrins αvβ3 binding polypeptides recited in the claims. Applicant's argument that the claims are adequately described because they are directed to a method, not a composition of matter, is therefore unpersuasive.

94NDVCNFASR102  that is suitable for use in the claimed methods. 

Regarding the screening issue, This argument is unpersuasive. "[T]o satisfy the statutory requirement of a description of the invention, it is not enough for the specification to show how to make and use the invention, i.e., to enable it." Amgen v. Sanofi, 872 F.3d at 1377; see also University of Rochester, 358 F.3d at 927 (the patent at issue described assays for screening compounds for those having the desired activity, but without disclosure of which compounds had that activity, the claimed method had not been described); AbbVie, 759 F.3d at 1300 ("One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan.").

12.  No claim is allowed.


13.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 19, 2021
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644